Citation Nr: 0917312	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased initial rating for an anxiety 
disorder, rated as 50 percent disabling for the period from 
June 20, 2002, to February 17, 2004, as 70 percent disabling 
from February 18, 2004 to June 21, 2004, and as 50 percent 
disabling since June 22, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that granted service 
connection for an anxiety disorder and awarded a 50 percent 
disability rating, effective June 20, 2002.  By a March 2006 
statement of the case, the RO increased the disability rating 
for the Veteran's anxiety disorder from 50 to 70 percent 
disabling, effective February 18, 2004.  Effective June 22, 
2004, a 50 percent rating was assigned.


FINDINGS OF FACT

1.  For the period from June 20, 2002, to February 17, 2004, 
the Veteran's anxiety disorder was productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  Since February 18, 2004, the Veteran's anxiety disorder 
has been productive of occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, and mood, due to such symptoms 
as:  intermittently illogical speech, near continuous panic 
and depression affecting the ability to function 
independently, appropriately, and effectively; anger; 
impaired impulse control; neglect of personal appearance and 
hygiene; difficulty in establishing and maintaining effective 
relationships; impaired and difficulty in adapting to 
stressful circumstances.



CONCLUSIONS OF LAW

1.  For the period from June 20, 2002, to February 17, 2004, 
the criteria for a rating higher than 50 percent for an 
anxiety disorder were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, (Diagnostic Code) DC 9413 (2008).

2.  The criteria for a 70 percent rating, but no higher, for 
an anxiety disorder have been met since February 18, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9413.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for his 
anxiety disorder arises from his disagreement with the 
initial ratings assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records, and afforded him a 
VA examination with respect to this claim in October 2005.  
The Veteran has not indicated that he has received private 
treatment for his anxiety disorder.  The Board thus concludes 
that there are no additional treatment records outstanding.  
In addition, the Veteran was offered the opportunity to 
testify before the Board but he declined that offer.  The 
Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's anxiety disorder has been rated as 50 percent 
disabling under DC 9413 for the period from June 20, 2002, to 
February 17, 2004, as 70 percent disabling from February 18, 
2004 to June 21, 2004, and as 50 percent disabling since June 
22, 2004.  Under DC 9413, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9203.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A.  June 20, 2002, to February 17, 2004

Treatment records dated prior to June 2002 show that in 
November 2001 the Veteran sought VA treatment for complaints 
of depression.  He stated that he generally awoke feeling 
depressed but that he would feel better as the day 
progressed.  Lately, however, he had been feeling depressed 
the entire day.  He denied feeling worthless or hopeless, and 
admitted that he was having some financial difficulty.  He 
denied experiencing suicidal or homicidal ideations, and 
denied experiencing hallucinations.  No overtly delusional 
thought process was observed.  He stated that he generally 
slept approximately 8 hours per night and awoke feeling 
rested.  With regard to his social history, the Veteran 
stated that he had been married twice, and was currently 
married to his second spouse.  He had three children with his 
first wife.  His children were now adults with whom he did 
not have close relationships.  He stated that he did not 
spend the holidays with his children.  He was assessed with 
depression, probably seasonal with the holidays.

Subsequent records dated to June 2002 show that the Veteran 
continued to complain of depression.  In March 2002, he began 
group therapy, whereupon he reported that the events of 
September 11, 2001, had aggravated psychiatric symptoms that 
had long lied dormant.  Since September 11, he experienced 
nightmares approximately once per month, and flashbacks 
related to traumatic experiences he witnessed in service, 
including a bridge that was bombarded.  He had continued to 
feel increasingly depressed and anxious since September 11.  
Mental status examination revealed no psychomotor agitation 
or retardation.  His speech was within normal limits for 
rate, fluency, and prosody.  His thought processes were 
determined to be goal-oriented, goal-directed, and without 
delusions.  He denied experiencing suicidal or homicidal 
ideations.  His insight and judgment were determined to be 
good.  He was referred for evaluation of possible post-
traumatic stress disorder (PTSD).

The Veteran underwent evaluation for PTSD in July 2002.  At 
that time, the Veteran reported a history of avoidance, re-
experiencing, and hyperarousal symptoms surrounding his 
recollections of traumatic events in service.  He stated that 
when he became depressed he had no energy, had difficulty 
concentrating, and did not sleep well.  He stated that he 
smoked more cigarettes and thought about drinking.  Mental 
status examination revealed no psychomotor agitation or 
retardation.  His speech was within normal limits for rate, 
fluency, and prosody.  His thought processes were determined 
to be goal-oriented, goal-directed, and without delusions.  
He denied experiencing suicidal or homicidal ideations.  His 
insight and judgment were determined to be good.  He was 
assessed with major depressive disorder and PTSD.  

Subsequent records dated to June 2003 show that the Veteran 
continued to undergo therapeutic treatment for his 
psychiatric disorder.  The associated records of treatment 
consistently show that mental status examination revealed no 
psychomotor agitation or retardation.  His speech was within 
normal limits for rate, fluency, and prosody.  His thought 
processes were determined to be goal-oriented, goal-directed, 
and without delusions.  He denied experiencing suicidal or 
homicidal ideations, and that his insight and judgment were 
determined to be good.  In May 2003, he reported that his 
mood was better and that his sleep and appetite were 
improving.  He reported a good energy level and denied 
suicidal or homicidal ideations, plans, or intent.  He 
reported no flashbacks within the last month.  The assessment 
was PTSD with comorbid depression, currently in remission.  
He was noted to be responding well to psychopharmaceutical 
management and group therapy.  He was encouraged to continue 
with his therapy.  Records dated in June 2003 show that over 
the previous year, the Veteran was felt to not have 
experienced any major relapses, except for situational 
fluctuations with few breakthrough symptoms, which was felt 
to be indicative of good maintenance of his symptoms with the 
current medication regimen.  He was encouraged to continue 
his therapy.

There are no further treatment records containing any 
references to psychiatric treatment until October 2003.  In 
late October 2003, it was noted that the Veteran had not 
returned any phone calls.  When his physician finally made 
contact with him, the Veteran reported that he was doing very 
well and did not have any concerns.  His physician informed 
him that it was necessary that he be seen in order that his 
treatment could continue.  The Veteran stated that he was 
very busy with work but would call in two weeks to set up an 
appointment.  Following that record, there are no further 
records pertaining to his psychiatric disorder until February 
18, 2004.

Clinical records dated from June 2002 to October 2003 reflect 
numerous GAF scores of 65.  A GAF score lower or higher than 
65 was not recorded throughout this period.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, a GAF score of 65 generally reflects some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  Scores of 51 to 60, 
which the Veteran did not have during this period, generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

While the Veteran indicated during this period that he was 
frequently depressed, as a result of which he experienced 
irritability, lack of concentration, poor sleep, and 
restlessness, and that the events of September 11 intensified 
his anxiety symptoms, such that he experienced occasional 
nightmares and flashbacks, it appears that group therapy and 
the psychopharmaceutical management of his symptoms was 
effective, such that later records demonstrate that the 
Veteran reported improved mood and sleep.  Additionally, 
throughout this period, mental status examination revealed no 
psychomotor agitation or retardation.  His speech was within 
normal limits for rate, fluency, and prosody.  His thought 
processes were determined to be goal-oriented, goal-directed, 
and without delusions.  He denied experiencing suicidal or 
homicidal ideations, and that his insight and judgment were 
determined to be good.  However, the records also show that 
the Veteran had difficulty with interpersonal relationships, 
such that he was not close to his three children from his 
first marriage.  Nevertheless, it appears that he does have 
at least some significant social contacts, in the sense that 
he is married and did not report any difficulties with his 
marriage.  With regard to the Veteran's occupational history, 
the records do not detail his occupational status.  Aside 
from a single reference to the Veteran being too busy with 
work in October 2003 to pursue treatment, the records are 
silent as to the Veteran's occupational status and any 
occupational impairment caused by his mental disorder.  

While the Veteran may have experienced exacerbations of his 
symptoms, his symptoms throughout this period overall appear 
to have resulted in no more than occupational and social 
impairment with reduced reliability or productivity.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  
38 C.F.R. § 4.126 (2008).  Here, there is no indication that 
the Veteran's psychiatric disability overall has interfered 
with his ability to work beyond that contemplated by the 50 
percent rating criteria.  Indeed, the evidence weighs against 
such a finding, as there is no evidence of a more than mild 
disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that for the period from 
June 20, 2002, to February 17, 2004, the Veteran was not 
seriously occupationally and socially impaired.  While the 
Veteran argues that between October 2003 and February 2004 he 
experienced a steep decline in his psychological functioning, 
there are no records demonstrating a worsening of symptoms 
such that a higher rating for this period is warranted.  An 
anxiety disorder of this magnitude warrants no more than a 50 
percent disability rating.

Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater than 
50 percent from June 20, 2002, to February 17, 2004, and the 
claim for increase during that period is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Since February 18, 2004

On February 18, 2004, the Veteran presented to VA without a 
previously scheduled appointment, wanting to discuss his 
medications, an appointment, and his current alcohol abuse.  
He stated that he had dropped out of treatment last spring 
and had felt good during the summer, so had stopped taking 
his medication.  In November, he had started to feel anxious 
again, so he resumed his medication.  At the time he 
presented for follow up treatment, he had been drinking for 
several days straight, and felt shaky and anxious when he 
tried to cut down on his drinking.  He denied having suicidal 
or homicidal thoughts.  Alcohol detoxification was discussed 
but because the Veteran was self-employed as a farmer, and 
felt as though he could not get away from work, he was 
reluctant to commit to anything.  Mental status examination 
revealed a constricted affect.  He was not overtly delusional 
and his thought process was coherent and goal-oriented.  He 
denied feeling hopeless or worthless, and denied having 
difficulty sleeping.

The Veteran was hospitalized on March 29, 2004, after he 
attempted to commit suicide.  He was transferred to a VA 
hospital on March 30, 2004, for psychopharmacologic 
treatment, containment, and treatment in a therapeutic 
milieu.  He remained hospitalized by VA until April 11, 2004.  
At the time of his admission to VA, the Veteran reported that 
he had attempted to commit suicide due to depression.  It was 
his second attempt that week.  It was noted that the Veteran 
was a cranberry and hay farmer and that he and his wife had 
limited resources and mounting debts.  

The Veteran described feeling like a failure for a number of 
reasons.  He stated that last summer and fall he had been 
feeling "great," and had purchased an excessive amount of 
farm equipment for harvesting hay but that he did not feel 
able to plant the 14 acres of hay that he could plant.  He 
stated that he had only been able to make ends meet for the 
past few years by selling off pieces of his property for 
house plots but that he was unable to sell most of the 
remainder of the property due to family agreements.  He had 
placed an ad in the paper to sell the farm equipment but did 
not expect to recoup what he had paid for the equipment.  He 
was afraid that he would lose his home as a result of his 
inability to repay his debts, which he described as feeling 
unbearable.  The Veteran additionally reported that his three 
children were experiencing difficulties, adding to his 
stress.  Each of his three children were having difficulty 
making ends meet and finding and keeping jobs. 

Mental status examination at the time of his hospital 
admission revealed a depressed mood and restricted affect.  
There were no abnormal movements noted but he did appear to 
have mild motor retardation.  The Veteran acknowledged that 
he had felt as though he had slowed down both physically and 
mentally since his depression worsened.  There was no 
evidence of delusional thoughts or psychosis.  His 
concentration was not impaired.  He endorsed a strong wish to 
be dead but denied active suicidal ideation.

Throughout the period of hospitalization, the Veteran 
gradually improved.  At the time of his discharge, he 
remained moderately depressed but denied current suicidal 
ideation, and showed no other signs of major psychiatric 
disturbance.  He did not appear to present any danger to 
himself or others.  The Veteran noted that his family, 
mother, brother, and nephew had been very supportive, and 
that he had talked to them everyday.

Records dated in April 2004 show that although the Veteran 
had difficulty expressing himself, he felt as though 
treatment was helpful.  He described his wife as feeing sad 
and concerned since his suicide attempts.  He stated that his 
wife seemed frustrated with his distancing behaviors and that 
their relationship lacked intimacy.  His social worker noted 
that the Veteran's tendency to immerse himself in work 
contributed to his unhealthy balance and negatively impacted 
his marriage and other relationships.  Records dated in June 
2004 show that although the Veteran reported that his 
relationships with his wife and family were "going well," 
he appeared to avoid intimacy through lengthy work hours.  In 
July 2004, the Veteran's social worker noted that the Veteran 
and his wife were distant and spent little time together.  In 
November 2004, however, the Veteran reported that he enjoyed 
taking his grandson horseback riding.

Subsequent records dated to October 2005 show that Veteran 
continued to receive treatment for complaints of anhedonia 
and depressed mood that lasted for more than half the day, 
poor concentration, guilt, psychomotor retardation, and poor 
appetite.  He also complained of nightmares and flashbacks.  
He continued to experience financial difficulties.  He denied 
suicidal and homicidal ideations.  The treatment records show 
that while the Veteran reported some improvement in his mood, 
his affect remained blunted and he continued to endorse 
poverty of speech.  Later records, however, indicate greater 
mood stability.

The Veteran underwent VA examination in October 2005.  At the 
time of the examination, the Veteran reported experiencing 
nightmares approximately every 10 days to two weeks regarding 
a traumatic event in service where he witnessed the attack of 
a bridge.  When he experienced such a dream, he would awaken 
and not be able to go back to sleep.  In such instances, he 
would get up and watch television for a while.  He stated 
that with his current medication regimen, he generally slept 
6 hours per night, which allowed him to feel rested the 
following day.  He described having trouble with irritability 
and anger, noting that he had had some physical fights with 
his wife in which both of them had become physically violent.  
This, however, had improved with his current medications.  He 
stated that hearing helicopters or a car backfiring, or 
driving over a bridge would trigger memories of his 
experiences in Vietnam.  The Veteran stated that he generally 
avoided crowded places but did not indicate any specific 
avoidance of Vietnam-related reminders.  He stated that he 
had a yearbook from his unit and a few pictures from Vietnam 
but did not indicate any significant distress when looking at 
those.  When asked about his emotions, the Veteran stated 
that he was able to feel love and affection, and that he was 
able to feel sadness and happiness depending on the 
circumstances, but stated that he found it difficult to cry.  
He indicated no difficulty in remembering his experiences in 
Vietnam.  He did not indicate any significant nervousness 
when he went out of the house, but stated that he had an 
exaggerated startle response and that his wife had told him 
that he was jumpy.  He reported experiencing panic attacks 
that occurred out of the blue.  He stated that such attacks 
occurred when he was feeling nervous and was trying to do too 
much.  At times he felt as though he were having a heart 
attack.  He stated that he had not been having such attacks 
as much recently, and that lately such attacks occurred about 
once per month.

When discussing other psychiatric symptoms, the Veteran 
stated that he felt as though he had always been somewhat 
depressed but that he had been a little better with his 
current medications.  In the past, he had a history of taking 
medication until he felt better and then stopping it.  He 
acknowledged that when he felt depressed he did not have as 
much energy.  He stated that it was because of his depression 
that he stopped working in the afternoon to have a few beers 
because he had trouble getting motivated to keep working.  He 
also acknowledged having some current suicidal ideation but 
not as bad as it had been in the past.  He denied having 
attempted to commit suicide since his March 2004 attempt.  He 
stated that he thought of his family when he felt suicidal 
and of not wanting to go back to the hospital and that this 
stopped him from carrying out his thoughts.

Because there was some indication in his records of a 
possible bipolar disorder, the Veteran was questioned about 
manic symptoms.  He reported that he used to have periods of 
very high energy that would last about two months at a time.  
When asked about other symptoms of mania, he acknowledged 
that at one point he had bought some equipment for his 
business that he did not really need and that during those 
times he felt as though he did not need to sleep as much.  He 
did not indicate any other impulsive or manic behaviors.  He 
reported that his last episode of high energy when he did not 
need as much sleep occurred two years ago.

Mental status examination revealed no evidence of delusional 
thought processes or audio or visual hallucination.  He was 
observed to speak and think slowly.  The volume and 
articulation of his speech were normal.    His affect was 
noted to be mostly flat, although he did demonstrate some 
range.  His mood was tense.  He denied homicidal ideation.  
His cognitive functioning was determined to be impaired.  

With regard to his occupational history, the Veteran stated 
that after he had been released from the military, he had 
worked on heavy equipment in construction until 1975.  He 
then became self-employed in excavation from 1975 until 1995.  
He reported some gaps in his employment during the winter, 
but stated that the longest he had gone without working was 
only two weeks.  In 1995, he reportedly became tired of 
interacting with customers and sold his excavating machines 
to his nephew.  He then started working on the family farm.  
Initially, he enjoyed working on the farm but stated that now 
it was more difficult because cranberry prices were bad and 
he found working with the hay to be a "pain."  He stated 
that he did not feel that he could work for someone else 
because he had a hard time getting along with others.

When questioned as to his relationship with his wife, the 
Veteran stated that his wife "tolerated" him.  He stated 
that he did love her but that they were not close and did not 
talk much.  They occasionally went out to a restaurant.  He 
stated that he got along with his mother-in-law and his 
children but that he had never been very close to his 
children.  He also stated that he got along "alright" with 
his mother and brother, who lived in the same area.  He 
stated that he really did not have any friends.  He used to 
belong to the Elks Club and would go occasionally, but had 
not been in the last year.  He stated that his wife did all 
the shopping, cooking, and cleaning.  He stated that he had a 
couple of men who worked for him on the farm.  
When questioned as to how he spent his leisure time, the 
Veteran stated that when he was not working, he did not 
really "do much," aside from watch television.  However, he 
did indicate that he enjoyed horseback riding and found that 
activity very relaxing.  He stated that in the afternoon he 
generally sat in his truck by himself in his garage and drank 
two to four beers.  When asked about his sense of future, he 
stated that he would like to travel more if he could afford 
it.  He stated that if he were able to afford to travel, he 
would take his wife.

The examiner determined that the most appropriate diagnoses 
for the Veteran were major depressive disorder, bipolar 
disorder, and anxiety disorder.  A GAF of 55 was assigned.

The examiner concluded that although the Veteran presented 
some symptoms of PTSD, he did not sufficiently endorse each 
of the requisite criteria for a diagnosis of PTSD.  His 
symptoms were instead best described as an anxiety disorder 
with features of PTSD.  With regard to the Veteran's 
occupational and social functioning, the examiner concluded 
that the Veteran had little social functioning but did have 
some meaningful relationships with family members.  He had a 
distant relationship with his wife and they had a history of 
physical fights.  He tended to isolate himself and spent time 
alone each day drinking beer in his garage, but was able to 
maintain a family farm growing hay and cranberries and had 
two men who worked for him.

The last record of treatment pertaining to his psychiatric 
disability of record is dated in November 2005.  At that 
time, the Veteran reported that he had had a lovely 
Thanksgiving holiday with his wife, and that he was doing 
well with his current medication regimen.  He described his 
mood as good but mildly depressed.  His affect was noted to 
be mildly restricted but at its baseline.  He denied 
experiencing suicidal or homicidal ideations.  His 
neurovegetative state was determined to be within normal 
limits.  He was noted to be able to function in the community 
and work.

The October 2005 VA examination assigned a GAF score of 55.  
Clinical records dated from February 18, 2004 to November 
2005 reflect GAF scores of 30, 45, and 60.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, GAF scores of 55 and 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  GAF scores of 
41 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores of 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech that is at times illogical, obscure, or 
irrelevant) OR impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  

While the Veteran has indicated that he is frequently 
irritable, has difficulty getting along with others, and that 
he most often isolates himself, it appears that he does have 
a few significant social contacts, in the sense that he 
reported having a supportive family.  The record overall, 
however, reflects poor social functioning, as the Veteran 
does not have any friends, he does not interact with his 
children, and his relationship with his wife is strained.  
However, he has retained some social functioning, in that he 
reported leisure activities including horseback riding and 
watching television.  With regard to the Veteran's 
occupational functioning throughout this period, the Veteran 
maintained his farm despite financial difficulty and his 
psychiatric disability.  Significantly, however, the Veteran 
has been noted to immerse himself in work as a means of 
avoiding his problems and others close to him, indicating 
that his focus on work is not entirely representative of 
healthy occupational functioning.    

Mental status examination throughout this period revealed 
slowed thought processes and mild motor retardation.  While 
there was no evidence of delusions or other abnormal thought 
processes, his cognitive functioning was determined to be 
impaired.  Additionally, while the record reflects that the 
Veteran on some more recent occasions denied experiencing 
suicidal ideations, his denial of experiencing such ideations 
appears to be representative of only fleeting absences of 
such thought, as he fluctuates greatly in response to this 
question, and after each denial, he has again admitted 
experiencing suicidal ideation.  On VA examination in October 
2005, the Veteran stated that it was only thoughts of his 
family that prevented him from making another attempt to 
commit suicide.  

The Veteran's difficulty with social environments and his 
need to work largely independently clearly indicate that his 
anxiety disorder symptoms result in occupational and social 
impairment with deficiencies in most areas .  In so 
determining, the Board finds it significant that the Veteran 
was assigned GAF scores of 55 and 60 on only two occasions.   
The Veteran's GAF scores most consistently are in the range 
of 40.  Additionally, the Veteran's most recent treatment 
records note that despite the Veteran's better occupational 
functioning, his status overall remains significantly 
impaired.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating, since February 18, 2004.  His history 
demonstrates clear occupational and social impairment, with 
deficiencies in most areas.  With respect to whether his 
disability warrants a total 100 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against such a finding.  The Veteran has not been 
shown to have gross impairment in thought processes or 
communication.  Further, there is no evidence that the 
Veteran has persistent delusions or hallucinations.  
Additionally, there is no evidence that the Veteran's anxiety 
disorder has caused a persistent danger of hurting himself, 
or that he is unable to maintain a minimal level of personal 
hygiene.  He is not disoriented as to time or place, and 
there is no evidence that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  Therefore, 
the Board finds that a rating in excess of 70 percent is not 
warranted for the period since February 18, 2004.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's 
anxiety disorder, but, as discussed above, findings 
supporting a rating in excess of 50 percent for the period 
from June 20, 2002, to February 17, 2004, and in excess of 70 
percent for the period since February 18, 2004, have not been 
documented.  In addition, it has not been shown that his 
anxiety disorder during this period required frequent periods 
of hospitalization or produced marked interference with his 
employment, beyond that envisioned by the 70 percent rating.  
Therefore, the Board finds that referral for assignment of an 
extraschedular rating for his anxiety disorder is not 
warranted.

Finally, the Board has considered whether higher ratings 
might be warranted for any period of time during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that a rating in excess of 
50 percent is not warranted for the period from June 20, 
2002, to February 17, 2004, and that a rating in excess of 70 
percent is not warranted for the period since February 18, 
2004.  The benefit of the doubt has been considered in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial rating higher than 50 percent for the period from 
June 20, 2002, to February 17, 2004, is denied.

An increased initial rating of 70 percent for the period 
since February 18, 2004 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


